Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
	
Claims 1-21 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 2015/0181266) in view of Collins et al. (Pub. No.: US 2018/0089299).
Regarding claim 1, Tang discloses a method comprising: storing, by a computing device (para. [0060]), a second bundle with a dependency on a first bundle (Figs. 1-3, paras. when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video (Fig. 3, “mParentPointer = ParentLicenseFullPath,” paras. [0041]-[0043]), wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video that is different from the first aspect of access to the video (para. [0018], “A typical child license will inherit a few of the parent license attributes;” para. [0034], “A parent license is normally a LOD license or a DVR license. A child license could be either LOD license, DVR license or the Transcoded license, depending on the sequence of request of content.”); when the first bundle is selected, accessing, by the computing device, the first set of control data parameters for the first bundle (Fig. 2, paras. [0041]-[0043]. The Parent Node License Attributes does not depend on any other licensing data.); and when the second bundle is selected, performing: determining whether the second bundle includes all of the first set of control data parameters (para. [0011]; “A second problem for a DRM system occurs when content service providers and DRM policies also have another requirement for video servers to share a fixed number of copies of the video content among all these licensees which have the same source ID (SourceID). This is a smaller scale of the first problem of domain right sharing: namely where all client devices under the same domain share the same rights, with the rights being total copy counts.”); when the second bundle does not include all of the first set of control data parameters (This limitation, and the limitations which follow in the claim, are not positively required, as the determining step could determine that the second bundle does include all of the , accessing, by the computing device, the first set of control data parameters in the first bundle via the dependency to the first bundle and the second set of control data parameters for the second bundle (Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.). 
It could be argued that Tang does not explicitly disclose generating, by the computing device, a third set of control data parameters for the second bundle, wherein the third set of control data parameters includes the first set of data parameters with a data parameter in the first set of data parameters being superseded by the same data parameter in the second set of control data parameters with a different value. However, in analogous art, Collins discloses a system for determining different hierarchies of resource data objects for managing system resources, wherein “[a]s indicated at 940, conflict(s) can occur between policies determined for a resource data object. Different hierarchies may apply different policies describing different access rights for the resource data object or different nodes in the path of the resource data object within a hierarchy may include the different policies describing different access rights, for example. If the policy types of any of the determined policies match for a resource data object, then a conflict may exist, as indicated by the positive exit from 940. Detected conflict(s) may be resolved between determined policies, as indicated at 960. For example, one of the conflicting policies (or confliction portions of the policies) may be elected over the other according to a precedence or inheritance model for policy applications (e.g., policies applied to child nodes in the hierarchy may supersede policies applied to parent nodes, or vice versa) (para. [0070]; see also figure 9).” Therefore, it would have been obvious to one of 
It could be further argued that Tang does not explicitly disclose performing the accessing and generating steps when the second bundle does not include all of the first set of control data parameters. However, as stated above, Collins discloses that “[d]etected conflict(s) may be resolved between determined policies, as indicated at 960. For example, one of the conflicting policies (or confliction portions of the policies) may be elected over the other according to a precedence or inheritance model for policy applications (e.g., policies applied to child nodes in the hierarchy may supersede policies applied to parent nodes, or vice versa). In some embodiments, a knowledge base or other rules-based resolution technique may be implemented to evaluate the conflicting policies with respect to precedence or inheritance rules (including rules that modify conflicting policies) and may be configured to apply different inheritance or precedence rules for a policy type when the policy type is defined. Once the resolved version of the determined polic(ies) is determined, then as indicated at 970 the resolved version of the determined polic(ies) may be provided (para. [0070]),” which teaches that the similarities and/or differences between policies/rules/bundles etc. can be taken into consideration when deciding what actions to take in a given situation. Therefore, it would have been obvious to one of 
Regarding claim 2, the combination of Tang and Collins discloses the method of claim 1, and further discloses further comprising: when the first bundle is selected or the second bundle is selected, accessing a video file for the video that is shared by the first bundle and the second bundle based on the dependency (Tang, para. [0016]. “In the system a license library is provided, the license library including data identifying a parent object file allowing access to first video content and child object files relating to the parent object file also allowing access to the first video content.”). 
Regarding claim 3, the combination of Tang and Collins discloses the method of claim 1, and further discloses wherein the first set of control data parameters is not stored with the second bundle (Tang, Figs. 2 and 3. The Parent Node License Attributes do not store the Child Node License Attributes.).
Regarding claim 4, the combination of Tang and Collins discloses the method of claim 3, and further discloses further comprising: storing the first set of control data parameters with the first bundle; and accessing the first set of control data parameters that are stored with the first bundle when the second bundle is selected (Tang, Fig. 2, paras. [0019] and .
Regarding claim 5, the combination of Tang and Collins discloses the method of claim 1, and further discloses wherein the first bundle and the second bundle are for a video asset that uses a type of video delivery (Tang, paras. [0005]-[0009]). 
Regarding claim 6, the combination of Tang and Collins discloses the method of claim 1, and further discloses further comprising: when the first bundle is selected, providing the first bundle with the first set of control data parameters for the first bundle to a client for use in playback of the video; and when the second bundle is selected, providing the second bundle with the third set of control data parameters to the client for use in playback of the video (Tang, Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes; Collins, para. [0070]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination of Tang and Collins discloses the method of claim 1, and further discloses wherein the data parameter in the second set of control data parameters include an access mechanism defining a device that can be used to access the video that is different from the data parameter in the first set of control data parameters (Tang, para. [0009]).
Regarding claim 12, the combination of Tang and Collins discloses the method of claim 1, and further discloses wherein: the first bundle allows playback of the video using the first set of control data parameters, and the second bundle allows playback of the video using the third set of control data parameters (Fig. 2, paras. [0019] and [0041]-[0043]. The Child .
Regarding claim 13, the combination of Tang and Collins discloses the method of claim 1, and further discloses further comprising: retrieving the second set of control data parameters from the second bundle; adding one or more of the first set of control data parameters included in the first bundle to the second set of control data parameters to form the third set of control data parameters for the second bundle; and sending the second bundle to a client (Figs. 2 and 3, paras. [0005]-[0009]; Collins, para. [0070]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 14, Tang discloses a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for: storing (para. [0060]) a second bundle with a dependency on a first bundle (Figs. 1-3, paras. [0027]-[0031] and [0041]-[0043]. In figure 1, “Parent” element 100 can be seen as the first bundle, and “Child 1” element 1001 can be seen as a second bundle. Similarly, but with more detail, figure 2 can be seen as a first bundle, while figure 3 can be seen as a second bundle.) when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video (Fig. 3, “mParentPointer = ParentLicenseFullPath,” paras. [0041]-[0043]), wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video that is different from the first aspect of access to the video (para. [0018], “A typical child license will inherit a few of the parent license attributes;” para. [0034], “A parent license is normally a LOD license or a DVR license. A child license could be either LOD license, DVR license or the Transcoded license, depending on the sequence of request of content.”); when the first bundle is selected, accessing the first set of control data parameters for the first bundle (Fig. 2, paras. [0041]-[0043]. The Parent Node License Attributes does not depend on any other licensing data.); and when the second bundle is selected, performing: determining whether the second bundle includes all of the first set of control data parameters (para. [0011]; “A second problem for a DRM system occurs when content service providers and DRM policies also have another requirement for video servers to share a fixed number of copies of the video content among all these licensees which have the same source ID (SourceID). This is a smaller scale of the first problem of domain right sharing: namely where all client devices under the same domain share the same rights, with the rights being total copy counts.”); when the second bundle does not include all of the first set of control data parameters (This limitation, and the limitations which follow in the claim, are not positively required, as the determining step could determine that the second bundle does include all of the first set of control data parameters. However, in the interests of compact prosecution, Examiner will consider the claim limitations in question.), accessing the first set of control data parameters in the first bundle via the dependency to the first bundle and the second set of control data parameters for the second bundle (Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.).
It could be argued that Tang does not explicitly disclose generating a third set of control data parameters for the second bundle, wherein the third set of control data parameters includes the first set of data parameters with a data parameter in the first set of data parameters being superseded by the same data parameter in the second set of control data parameters with a different value. However, in analogous art, Collins discloses a system for determining different hierarchies of resource data objects for managing system resources, 
It could be further argued that Tang does not explicitly disclose performing the accessing and generating steps when the second bundle does not include all of the first set of control data parameters. However, as stated above, Collins discloses that “[d]etected conflict(s) may be resolved between determined policies, as indicated at 960. For example, one of the conflicting policies (or confliction portions of the policies) may be elected over the other according to a 
Regarding claim 15, the combination of Tang and Collins discloses the non-transitory computer-readable storage medium of claim 14, and further discloses further configured for: when the first bundle is selected or the second bundle is selected, accessing a video file for the video that is shared by the first bundle and the second bundle based on the dependency (para. [0016]. “In the system a license library is provided, the license library .
Regarding claim 16, the combination of Tang and Collins discloses the non-transitory computer-readable storage medium of claim 14, and further discloses wherein the first set of control data parameters is not stored with the second bundle (Figs. 2 and 3. The Parent Node License Attributes do not store the Child Node License Attributes.).
Regarding claim 17, the combination of Tang and Collins discloses the non-transitory computer-readable storage medium of claim 14, and further discloses further configured for: storing the first set of control data parameters with the first bundle; and accessing the first set of control data parameters that are stored with the first bundle when the second bundle is selected (Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.).
Regarding claim 18, the combination of Tang and Collins discloses the non-transitory computer-readable storage medium of claim 14, and further discloses wherein the first bundle and the second bundle are for a video asset that uses a type of video delivery (paras. [0005]-[0009]).
Regarding claim 19, the combination of Tang and Collins discloses the non-transitory computer-readable storage medium of claim 14, and further discloses further configured for: when the first bundle is selected, providing the first bundle with the first set of control data parameters for the first bundle to a client for use in playback of the video; and when the second bundle is selected, providing the second bundle with the third set of control data parameters to the client for use in playback of the video (Fig. 2, paras. [0019] and [0041]-.
Regarding claim 20, Tang discloses an apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for: storing (para. [0060]) a second bundle with a dependency on a first bundle  (Figs. 1-3, paras. [0027]-[0031] and [0041]-[0043]. In figure 1, “Parent” element 100 can be seen as the first bundle, and “Child 1” element 1001 can be seen as a second bundle. Similarly, but with more detail, figure 2 can be seen as a first bundle, while figure 3 can be seen as a second bundle.) when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video (Fig. 3, “mParentPointer = ParentLicenseFullPath,” paras. [0041]-[0043]), wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video that is different from the first aspect of access to the video (para. [0018], “A typical child license will inherit a few of the parent license attributes;” para. [0034], “A parent license is normally a LOD license or a DVR license. A child license could be either LOD license, DVR license or the Transcoded license, depending on the sequence of request of content.”); when the first bundle is selected, accessing the first set of control data parameters for the first bundle (Fig. 2, paras. [0041]-[0043]. The Parent Node License Attributes does not depend on any other licensing data.); and when the second bundle is selected, performing: determining whether the second bundle includes all of the first set of control data parameters (para. [0011]; “A second problem for a DRM system occurs when content service providers and DRM policies also have another requirement for video servers to share a fixed number of copies of the video content among all these licensees ; when the second bundle does not include all of the first set of control data parameters (This limitation, and the limitations which follow in the claim, are not positively required, as the determining step could determine that the second bundle does include all of the first set of control data parameters. However, in the interests of compact prosecution, Examiner will consider the claim limitations in question.), accessing the first set of control data parameters in the first bundle via the dependency to the first bundle and the second set of control data parameters for the second bundle (Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.).
It could be argued that Tang does not explicitly disclose generating a third set of control data parameters for the second bundle, wherein the third set of control data parameters includes the first set of data parameters with a data parameter in the first set of data parameters being superseded by the same data parameter in the second set of control data parameters with a different value. However, in analogous art, Collins discloses a system for determining different hierarchies of resource data objects for managing system resources, wherein “[a]s indicated at 940, conflict(s) can occur between policies determined for a resource data object. Different hierarchies may apply different policies describing different access rights for the resource data object or different nodes in the path of the resource data object within a hierarchy may include the different policies describing different access rights, for example. If the policy types of any of the determined policies match for a resource data object, then a conflict may exist, as indicated by the positive exit from 940. Detected conflict(s) may be resolved 
It could be further argued that Tang does not explicitly disclose performing the accessing and generating steps when the second bundle does not include all of the first set of control data parameters. However, as stated above, Collins discloses that “[d]etected conflict(s) may be resolved between determined policies, as indicated at 960. For example, one of the conflicting policies (or confliction portions of the policies) may be elected over the other according to a precedence or inheritance model for policy applications (e.g., policies applied to child nodes in the hierarchy may supersede policies applied to parent nodes, or vice versa). In some embodiments, a knowledge base or other rules-based resolution technique may be implemented to evaluate the conflicting policies with respect to precedence or inheritance rules (including rules that modify conflicting policies) and may be configured to apply different inheritance or precedence rules for a policy type when the policy type is defined. Once the resolved version of 
Regarding claim 21, the combination of Tang and Collins discloses the method of claim 1, and further discloses wherein the first aspect of access is based on a first type of video delivery and the second aspect of access is based on second a second type of video delivery (Tang, paras. [0005]-[0009]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 2015/0181266) in view of Collins et al. (Pub. No.: US 2018/0089299), and further in view of Touboul et al. (Pub. No.: US 2013/0312112).
Regarding claim 7, the combination of Tang and Collins discloses the method of claim 1, but does not explicitly disclose further comprising: receiving a search request containing a search parameter; searching the first set of control data parameters and the second set of control data parameters to select at least one of the first bundle and the second bundle when at least one of the first set of control data parameters and the second set of control data parameters satisfies the search parameter; and generating a search result based on the selecting of the at least one of the first bundle and the second bundle. However, in analogous art, Touboul discloses a “search request security analysis engine 215 [that] may include a search request parsing engine 305, a search request attribute analysis engine 310, a search request access analysis engine 315, a search request budget analysis engine 320, search request metrics analysis engine 325, and a search request digital rights management engine 330 (para. [0064], Fig. 3),” wherein the “search request digital rights management engine 330 may evaluate a search request for compliance with digital rights management policies. In some embodiments, the search request digital rights management engine 330 evaluates digital content in search requests for the presence or absence of watermarks, licenses, and other tamper-prevention technologies. The search request digital rights management engine 330 may interface with the digital rights management policy 630, shown in FIG. 6 and discussed herein. In various embodiments, the search request digital rights management engine 330 provides information about whether a search request complies with the digital rights management policy 630 to the search request response engine 225, as discussed herein (para. [0070]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Collins to allow for receiving a search request containing a search parameter, searching the first set of control data parameters and the second set of control data parameters to select at least one of the first bundle and the second bundle when at least one of the first set of control data parameters and the second set of control data parameters satisfies the search parameter, and generating a search result based on the selecting of the at least one of the .


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 2015/0181266) in view of Collins et al. (Pub. No.: US 2018/0089299), and further in view of Troiano et al. (Pub. No.: US 2013/0312112).
Regarding claim 9, the combination of Tang and Collins discloses the method of claim 1, but does not explicitly disclose wherein the data parameter in the second set of control data parameters include an availability parameter that specifies date information restricting access to the video by a date that is different from the data parameter in the first set of control data parameters. However, in analogous art, Troiano discloses that “a license may be defined by one or more license attributes indicating who, what, when, where, and/or how a protected work may be used. Non-limiting examples of license attributes include: (1) a Content Identifier attribute that identifies the protected work or a portion thereof; (2) a User Account attribute that identifies the entity attributed to the license request; (3) a Term attribute that identifies one or more of a start date and/or time, end date and/or time, and/or a period of time that the protected work may be published; (4) a Region attribute that identifies one or more geographic regions and/or IP address value ranges from which client devices may access the protected work and/or to which the protected work may be transmitted from the network location of publication (para. [0073]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Collins to 
Regarding claim 10, the combination of Tang and Collins discloses the method of claim 1, but does not explicitly disclose wherein the data parameter in the second set of control data parameters include a location parameter that specifies location information restricting access to the video by a location that is different from the data parameter in the first set of control data parameters. However, in analogous art, Troiano discloses that “a license may be defined by one or more license attributes indicating who, what, when, where, and/or how a protected work may be used. Non-limiting examples of license attributes include: (1) a Content Identifier attribute that identifies the protected work or a portion thereof; (2) a User Account attribute that identifies the entity attributed to the license request; (3) a Term attribute that identifies one or more of a start date and/or time, end date and/or time, and/or a period of time that the protected work may be published; (4) a Region attribute that identifies one or more geographic regions and/or IP address value ranges from which client devices may access the protected work and/or to which the protected work may be transmitted from the network location of publication (para. [0073]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Collins to allow for the data parameter in the second set of control data parameters to include a location parameter that specifies location information restricting access to the video by a location that is different from the data parameter in the first set of control data parameters. This would have 
Regarding claim 11, the combination of Tang and Collins discloses the method of claim 1, wherein the data parameter in the second set of control data parameters include a feature rights parameter that specifies feature package restrictions restricting access to the video that is different from the data parameter in the first set of control data parameters. However, in analogous art, Troiano discloses that “a license may be defined by one or more license attributes indicating who, what, when, where, and/or how a protected work may be used. Non-limiting examples of license attributes include: (1) a Content Identifier attribute that identifies the protected work or a portion thereof; (2) a User Account attribute that identifies the entity attributed to the license request; (3) a Term attribute that identifies one or more of a start date and/or time, end date and/or time, and/or a period of time that the protected work may be published; (4) a Region attribute that identifies one or more geographic regions and/or IP address value ranges from which client devices may access the protected work and/or to which the protected work may be transmitted from the network location of publication (para. [0073]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Collins to allow for the data parameter in the second set of control data parameters to include a feature rights parameter that specifies feature package restrictions (i.e. both an availability parameter and a location parameter, i.e. a package of restrictions) restricting access to the video that is different from the data parameter in the first set of control data parameters. This would have produced predictable and desirable results, in that it would allow for well-known license attributes to be properly applied. 


Response to Arguments
Applicant’s arguments with respect to all claims have been considered, but they are not persuasive.
Regarding Applicant’s arguments on page 9:
Tang discloses parent node variables and child node variables. See Tang, par. 41. Also, Tang discloses some variables may be inherited by the child node. See Tang, par. 41. Tang discloses the child node includes license attributes for itself. See Tang, par. 41. Collins discloses resolving conflicts between a child node and a parent node. See Collins, par. 70. However, Tang and Collins do not disclose: 
determining whether the second bundle includes all of the first set of control data parameters; 
when the second bundle does not include all of the first set of control data parameters, accessing, by the computing device, the first set of control data parameters in the first bundle via the dependency to the first bundle and the second set of control data parameters for the second bundle; and 
generating, by the computing device, a third set of control data parameters for the second bundle, wherein the third set of control data parameters includes the first set of data parameters with a data parameter in the first set of data parameters being superseded by the same data parameter in the second set of control data parameters with a different value. 
Tang and Collins do not disclose determining whether the second bundle includes all of the control data parameters. Tang discloses the child node includes the license attributes and Collins performs comparisons to resolve conflicts. 
Accordingly, Applicants respectfully request withdrawal of the rejection of claim 1. Claims 2-13 and 21 depend from claim 1 and thus derive patentability at least therefrom. Applicants submit claims 14-20 should be allowable for at least a similar rationale as discussed with respect to claim 1.

Examiner’s response:
Examiner disagrees that the combination of Tang and Collins does not disclose the claims as currently presented. First, Tang does disclose the concept of determining whether the second bundle includes all of the first set of control data parameters, stating “namely where all client devices under the same domain share the same rights (para. [0011]).” Further, the limitation “when the second bundle does not include all of the first set of control data parameters,” and the does include all of the first set of control data parameters. However, in the interests of compact prosecution, Examiner has consider the claim limitations in question, and finds that Collins does contain teaching that would lead one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and arrive at Applicant’s claimed invention. That is, Collins discloses the concept of conflict resolution in paragraph [0070], as detailed in the above rejection, which teaches that the similarities and/or differences between policies/rules/bundles etc. can be taken into consideration when deciding what actions to take in a given situation. Therefore, Examiner maintains that Tang in view of Collins discloses the currently claimed invention, and also submits that not all limitations as currently presented are positively required.


Conclusion
Claims 1-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 5, 2021